Citation Nr: 1817830	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Ralph Bratch, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in November 2014 and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability.  Having reviewed the record, the Board finds that additional development is warranted.  

Most recently, an audiological examination was provided in December 2014.  However, the examiner noted that puretone testing was not completed due to invalid speech test results and that word recognition scores were not appropriate due to language difficulties, cognitive problems, and inconsistent word recognition scores.  The examiner recommended that another examination be provided for more reliable results.  Additionally, in July 2015, the Veteran reported worsening symptoms.  In light of the above, the Board finds that remand is warranted for a new examination.  

Finally, any outstanding VA medical records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA medical records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  Afford the Veteran an audiological examination to determine the nature and etiology of his bilateral hearing loss disability.  

In scheduling and implementing the examination, the deficiencies associated with the December 2014 examination should be taken into consideration, and efforts should be made to overcome such deficiencies.  The Veteran should be reminded that it is also his responsibility to fully cooperate in the examination process.  

Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should provide the following opinions:

a)  Whether the Veteran has a current hearing loss disability for VA purposes.

b)  Whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss disability manifested in service or is otherwise related to service.



In formulating the opinion, the term 'at least as likely as not' means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

A complete rationale for any opinion expressed should be provided.  A rationale consisting solely of the fact that a hearing loss was not shown in the service treatment records may not be sufficient.  The Court of Appeals for Veterans Claims has held that hearing loss need not manifest during service in order for an award of service connection to be granted. See Hensley v. Brown, 5 Vet. App. 155 (1993).  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claim.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

